MEMORANDUM OPINION RE SPECIAL INTEREST PAYMENT
MOTLEY, District Judge.
Pursuant to the mandate of the Second Circuit, the parties in the above-captioned matter appeared before this court on December 16, 1994 for a calculation of the amount owed by the Defendants as a special interest payment, the interest on that amount, and the recalculation of attorneys’ fees based on Plaintiffs successful assertion of its larger claim. The amount of the special interest payment was governed by section 2.09 of the Loan Agreement between the parties. In its opinion on the appeal from this court’s previous opinion, the Second Circuit held that Defendants are estopped from denying that interpretation of section 2.09 is governed by Steven Gonzalez’s letter dated October 27, 1987. General Electric Capital Corp. v. Armadora, 37 F.3d 41, 44 (2d Cir.1994). Therefore, the Plaintiffs claim for payment of principal in the amount of $2,434,554.58 is granted.
With regard to interest on this amount, Plaintiff claims $1,333,020.07 for interest due up through and including November 4, 1994. Plaintiff asserts that the applicable per diem rate for the period from November 4, 1994 up to the present date is $70.15. Thus, the additional interest due for the period from November 5, 1994 to December 21, 1994 is $3,297.05. This results in a total interest payment of $1,336,317.12. Since the Defendants do not challenge these calculations, the Plaintiffs claim for this amount is granted.
Concerning an award of attorneys’ fees, Plaintiff is directed to provide the court with its pertinent time sheets and any other supporting documentation. The court will reserve decision on this issue until such documents are received.